Opinion by
Judge Hardin :
The receipt of Johnson and Jewell, written on the margin of the deed from L. W. McGhee to appellants, was, as between the parties to this suit, only a written statement of third parties, not verified in any form, necessary to render it competent as testimony in this case, and it was therefore properly rejected by the court.
Without elaboration or analysis of the facts on which the correctness of the judgment declaring said deed fraudulent and *452invalid must depend, it is deemed sufficient to say that the preponderance of the evidence seems to us to sustain the conclusion of the circuit court.

Crossland ,for appellants.


Lindsay, for appellees.

The judgment is therefore affirmed. Judge Lindsay not sitting.